 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN GARIBAY,                                  CV 19-05467 PA (SKx)

12                 Plaintiff,                       JUDGMENT
13          v.
14   CARSON EMERALD 101, LLC, et al.,
15                 Defendants.
16
17
18          Pursuant to the Court’s October 4, 2019 Minute Order dismissing this action for
19   failure to prosecute and failure to comply with the Court’s order,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22          IT IS SO ORDERED.
23
24   DATED: October 4, 2019                            _________________________________
                                                                  Percy Anderson
25                                                       UNITED STATES DISTRICT JUDGE
26
27
28
